 1    Latife Neu                                                   Hon. Timothy W. Dore
     1825 NW 65th Street                                           Chapter 7
 2   Seattle, WA 98117
     latife@neulegal.com
 3   (206)297-6349
 4
 5
 6
 7
 8
 9                           UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
     In re:                           )              CHAPTER 7
11                                    )
     MAJID ABDULHAMEED                )              Case No. 18-13841-TWD
12                                    )
                       Debtor.        )
13   _______________________________ )
                                      )              Adv. Pro. No.
14   ANNA TARASIUK,                   )
                                      )              COMPLAINT TO DETERMINE
15                     Plaintiff,     )              DISCHARGEABILITY OF DEBT PURSUANT
                                      )              TO 11 U.S.C. 523(a)(2), 523(a)(4) AND 523(a)(6)
16         v.                         )
                                      )
17   MAJID ABDULHAMEED,               )
                                      )
18                     Defendant.     )
     ________________________________ )
19
20   //
21   Plaintiff Anna Tarasiuk (“Tarasiuk”) alleges as follows:
22                                             I.   PARTIES
23   1.       Plaintiff Anna Tarasiuk (also known as Ganna Tarasiuk) is a resident of Bellevue, King
24            County, Washington.
25   2.       Defendant Majid Abdulhameed, (also known as Majid al-Hilali and Majid Alhilali),
26            hereinafter “the Debtor,” is believed to be a resident of Federal Way, King County,
27            Washington, based on the address on his Bankruptcy petition (dkt. no. 1).
28

     COMPLAINT                                                                   Latife Neu, Attorney at Law
                                                                                 1825 NW 65th Street
                                                                                 Seattle, WA 98117
                                                                                 (206)297-6349
                                                      1                          latife@neulegal.com




          Case 19-01001-TWD       Doc 1    Filed 01/07/19       Ent. 01/07/19 09:54:46      Pg. 1 of 12
 1                                        II.   JURISDICTION
 2   3.    This Court has jurisdiction over this matter under Chapter 11 of Title 11 of the United
 3         States Code (the Bankruptcy Code) pursuant to 28 U.S.C. §§ 151, 157, and 1334.
 4   4.    This adversary proceeding is commenced pursuant to Rule 7001 et seq. of the Federal
 5         Rules of Bankruptcy Procedure and Section 523(a) of the Bankruptcy Code.
 6   5.    Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
 7   6.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I).
 8
 9                         III.     GENERAL FACTUAL BACKGROUND
10   7.    Tarasiuk and the Debtor became romantically involved in early fall, 2016.
11   8.    The Debtor represented to Tarasiuk that he was a trained software engineer with a degree
12         from a German university.
13   9.    In December 2016, the Debtor told Tarasiuk that due to workplace discrimination, he was
14         being laid off from his job at the company PCG Consulting. He asked to move in with
15         Tarasiuk, and she agreed to let him move in with her. Tarasiuk began to provide financial
16         support to the Debtor.
17   10.   After the couple began living together, Tarasiuk discovered that the Debtor’s driver’s
18         license was suspended, that he was unable to obtain a checking account in his name or
19         obtain insurance. Debtor claimed that all of these problems were the result of identity
20         theft committed against him. Tarasiuk paid fees associated with restoring the Debtor’s
21         driver’s license to good standing.
22   11.   In February, 2017, the Debtor asked Tarasiuk for $3,050.00 to pay for his mother’s eye
23         surgery. Tarasiuk agreed to pay for the surgery and supplied the $3,050.00 payment.
24         Later, Tarasiuk learned that Debtor’s mother had not needed Tarasiuk to pay for her
25         surgery. Rather, the mother had given $3,050.00 to the Debtor, which he spent. He then
26         turned to Tarasiuk for funds to cover his misuse of the money.
27   12.   After the Debtor was let go from PCG Consulting, he told Tarasiuk that he needed to take
28

     COMPLAINT                                                                 Latife Neu, Attorney at Law
                                                                               1825 NW 65th Street
                                                                               Seattle, WA 98117
                                                                               (206)297-6349
                                                    2                          latife@neulegal.com




      Case 19-01001-TWD           Doc 1   Filed 01/07/19   Ent. 01/07/19 09:54:46         Pg. 2 of 12
 1         a training course at the cost of $2,500.00, which Tarasiuk gave him, and would continue
 2         to require her complete financial support for the duration of the training. The training
 3         course was fictional.
 4   13.   Once the (fictional) training course was finished, the Debtor claimed to be fielding a
 5         number of good job offers, including multiple jobs with PCG Consulting and Amazon.
 6         The Debtor showed Tarasiuk emails and documents to prove that he was being offered
 7         good jobs. These emails were fraudulent and originated with the Debtor himself. He
 8         convinced Tarasiuk to continue to financially support him on the basis that he would soon
 9         be well employed.
10   14.   In mid-2017, the Debtor claimed to be working at PCG Consulting once again, but
11         claimed that he never got paid. He told Tarasiuk that once he received his wages at some
12         point in the future, he would repay Tarasiuk for money she was supplying to him.
13         Eventually, he claimed he had been laid off once again due to workplace discrimination.
14   15.   In mid- 2017, the Debtor began to tell Tarasiuk that he would be able to repay her for her
15         loans and ongoing financial support because his family was in the process of selling real
16         estate in Baghdad, Iraq. At various times over the next year, Tarasiuk received email
17         communications ostensibly from the Bank of Baghdad, saying $25,000.00 would be
18         transferred to Tarasiuk via bank wire any day. The plaintiff will show that the emails
19         from the Bank of Baghdad actually originated with the Debtor. Ignorant of the deception,
20         Tarasiuk believed that she would be repaid for her financial support of the Debtor.
21   16.   At approximately the same time, the Debtor proposed marriage to Tarasiuk. On the
22         understanding that she would be repaid by the Debtor through his work, family, or other
23         prospects, Tarasiuk advanced $3,000.00 toward deposits on wedding related expenses
24         (venue, photo/video, wedding planner).
25   17.   On numerous occasions, the Debtor used Tarasiuk’s checkbook, credit cards, and debit
26         cards without Tarasiuk’s permission. These liberties caused stress in the home, and
27         forced Tarasiuk to begin hiding her cards and checks.
28

     COMPLAINT                                                                  Latife Neu, Attorney at Law
                                                                                1825 NW 65th Street
                                                                                Seattle, WA 98117
                                                                                (206)297-6349
                                                    3                           latife@neulegal.com




      Case 19-01001-TWD        Doc 1     Filed 01/07/19     Ent. 01/07/19 09:54:46         Pg. 3 of 12
 1   18.   Among the unauthorized uses of Tarasiuk’s cards was a July, 2017, purchase at a Seattle
 2         QFC store where $425.95 was charged. Debtor initially denied that he had made this
 3         charge, and advised Tarasiuk to file a dispute with her bank. Once the charge was proven
 4         by QFC, the Debtor admitted making the charge and promised to repay Tarasiuk. He
 5         never repayed her.
 6   19.   Shortly thereafter, in August, 2017, the Debtor forged a check for $2,000.00 to himself on
 7         Tarasiuk’s checking account, without Tarasiuk’s knowledge or permission. The check
 8         was stopped by the bank, and Tarasiuk was called for an interview with the bank.
 9   20.   In December, 2017, the Debtor sent a payment to the IRS toward his own tax debt using
10         Tarasiuk’s checking account, also without Tarasiuk’s knowledge or permission.
11   21.   To further demonstrate that Tarasiuk should continue to support him and lend him
12         money, the Debtor claimed that he had an interest in a house in Cologne, Germany. The
13         Debtor convinced Tarasiuk that in order to get the house finalized to his name, substantial
14         taxes and legal fees would need to be paid.
15   22.   The Debtor told Tarasiuk that if she contributed to the cost of paying a German lawyer,
16         the Debtor would add her name to the title of the house. This would, he claimed, enable
17         Tarasiuk to get an EU residency card, which would facilitate travel to and within Europe.
18         Tarasiuk believed the Debtor.
19   23.   The Debtor claimed to have engaged a German attorney named Oliver Bierhoff.
20         Beginning in September, 2017, emails from attorney Bierhoff would periodically be sent
21         to Tarasiuk and the Debtor. The plaintiff will show that attorney Beirhoff is fictional and
22         all emails from Bierhoff actually originated with the Debtor.
23   24.   To support the claim that the Debtor owned or had an interest in a house in Germany that
24         would somehow benefit Tarasiuk, the fictional attorney Bierhoff emailed Tarasiuk
25         applications for EU residency. Tarasiuk was instructed to fill out the forms, and return
26         them to Bierhoff with copies of her current apartment lease, driver’s license, and other
27         personal documents. Tarasiuk did so.
28

     COMPLAINT                                                                 Latife Neu, Attorney at Law
                                                                               1825 NW 65th Street
                                                                               Seattle, WA 98117
                                                                               (206)297-6349
                                                    4                          latife@neulegal.com




      Case 19-01001-TWD         Doc 1      Filed 01/07/19   Ent. 01/07/19 09:54:46        Pg. 4 of 12
 1   25.   To further support the story about the house in Germany, the Debtor claimed that he had
 2         found a tenant to live in the house, which would be facilitated by attorney Bierhoff. The
 3         Debtor supplied Tarasiuk with a copy of a residential lease that supposedly showed that
 4         the house would be rented out. The lease named the Debtor and Tarasiuk as Landlords.
 5   26.   The Debtor claimed he was sending thousands of dollars– all of his available money– to
 6         attorney Bierhoff in Germany, and induced Tarasiuk to continue to support him and
 7         supply him with money during that time. In October, 2017, the Debtor gave Tarasiuk a
 8         Western Union receipt to show he had just sent over $13,000.00 to attorney Bierhoff.
 9         Tarasiuk later learned that the receipt was falsified, that Western Union does not process
10         sums of that size, and that the tracking number was false.
11   27.   German attorney Oliver Bierhoff is a fictional person, and emails supposedly from
12         Bierhoff originated from email accounts in the control of the Debtor. The law firm where
13         he supposedly worked never employed such a person. It is unclear at this time whether
14         the Debtor ever had an interest in a house in Cologne, Germany, or whether this was also
15         a fiction.
16   28.   In October, 2017, the Debtor claimed that he had an interest in a business in Germany that
17         had just been sold. The Debtor told Tarasiuk that his share of the proceeds would soon be
18         wired to him. The Debtor identified the co-owner as an Omar Santi, and put Tarasiuk in
19         email contact with Santi, who promised to wire money. On that basis, Tarasiuk was
20         induced to continue to provide financial support and lend money to the Debtor.The
21         plaintiff will show that emails from Santi actually originated from the Debtor.
22   29.   In early 2018, the Debtor told Tarasiuk that he had secured a good job at Boeing, which
23         would provide them both with insurance coverage benefits. To cover this falsehood, the
24         Debtor purchased a vision insurance policy in Tarasiuk’s name, and presented that
25         coverage to Tarasiuk as evidence that he had a good job with benefits. Later, Tarasiuk
26         was billed for the insurance coverage, and learned that the policy had nothing to do with
27         Boeing employment.
28

     COMPLAINT                                                                 Latife Neu, Attorney at Law
                                                                               1825 NW 65th Street
                                                                               Seattle, WA 98117
                                                                               (206)297-6349
                                                    5                          latife@neulegal.com




      Case 19-01001-TWD        Doc 1     Filed 01/07/19     Ent. 01/07/19 09:54:46        Pg. 5 of 12
 1   30.    In early 2018, the Debtor showed Tarasiuk a pay summary showing he had been paid over
 2          $22,000.00 from an employer in January, 2018. The document was falsified. It was
 3          provided to induce Tarasiuk to continue to provide financial support and loans to the
 4          Debtor.
 5   31.    In May, 2018, the Debtor took Tarasiuk’s checkbook and wrote checks to his father
 6          without her knowledge or permission. The bank honored the checks, and the checking
 7          account became overdrawn, resulting in fees and costs to Tarasiuk.
 8   32.    In June, 2018, the Debtor moved out of Tarasiuk’s home, and agreed to repay her
 9          $40,000.00, representing money Tarasiuk spent to support him financially, or gave him,
10          or lent him, or which was taken/used without her permission.
11   33.    A Note memorializing the Agreement was signed by the Debtor on May 21, 2018, and is
12          attached hereto as Exhibit A.
13   34.    The Debtor made one payment of $1,000.00 on the Agreement to repay Tarasiuk.
14
15   IV.   FIRST CLAIM FOR RELIEF: NONDISCHARGEABILITY UNDER 11 U.S.C.
16   §523(a)(2) and §523(a)(4)
17   35.    The above paragraphs 1-34 are incorporated herein by reference.
18   36.    11 U.S.C. §523(a)(2) provides for the nondischargeability of debts for money, property,
19   services, or an extension, renewal, or refinancing of credit, to the extent obtained by false
20   pretenses, a false representation, or actual fraud.
21   37.    11 U.S.C. §523(a)(4) provides for the nondischargeability of debts for fraud or
22   defalcation while acting in a fiduciary capacity, embezzlement, or larceny.
23   Larceny and Embezzlement
24   38.    At various times while living with Tarasiuk, the Debtor used her credit cards without her
25          permission.
26   39.    At various times while living with Tarasiuk, the Debtor wrote checks on her checking
27          account without her permission.
28

     COMPLAINT                                                                     Latife Neu, Attorney at Law
                                                                                   1825 NW 65th Street
                                                                                   Seattle, WA 98117
                                                                                   (206)297-6349
                                                           6                       latife@neulegal.com




      Case 19-01001-TWD           Doc 1     Filed 01/07/19     Ent. 01/07/19 09:54:46         Pg. 6 of 12
 1   40.   At various times while living with Tarasiuk, the Debtor took cash belonging to Tarasiuk
 2         without her permission.
 3   Inducement to Extend Credit to Debtor Through False pretenses and False representation
 4   A.    Medical Procedure
 5   41.   The Debtor told Tarasiuk that his mother required $3,050.00 to pay for a medical
 6         procedure on her eyes.
 7   42.   Tarasiuk relied on the truth of that statement, and put the cost of the medical procedure
 8         on her credit card.
 9   43.   In fact, the Debtor’s story was false. The Debtor’s mother had given him $3050.00 to pay
10         to the medical providers on her behalf, which he spent. The Debtor then fraudulently
11         induced Tarasiuk to pay for the procedure.
12   B.    Legal Fees Paid to Fictional Attorney, Interest in House in Cologne, Germany
13   44.   The Debtor told Tarasiuk that she should help him pay a German attorney named Oliver
14         Bierhoff, so that the Debtor could obtain clear title to a house in Germany.
15   45.   Bierhoff was a fiction invented for three purposes: 1.to continue the lie that the Debtor
16         was well employed, and was spending his earnings on a useful purpose, 2. to induce
17         Tarasiuk to continue to support the Debtor financially, and finally 3. to induce Tarasiuk to
18         hand over her own money to the Debtor to send to the fictional Bierhoff.
19   46.   The debtor fabricated numerous emails from the fictional attorney Bierhoff, purporting to
20         prove that the Debtor was sending his earnings to Bierhoff.
21   47.   The emails supposedly from Bierhoff originated from IP addresses under the Debtor’s
22         control.
23   48.   At his continued 341 hearing, the Debtor testified that attorney Bierhoff is real, and gave
24         the Trustee a letter purportedly from Bierhoff. Plaintiff intends to show that the letter
25         given to the trustee was fabricated by the Debtor.
26   49.   Tarasiuk will establish that attorney Bierhoff was fabricated as part of a scheme to
27         defraud Tarasiuk of funds, and to induce Tarasiuk to continue to support the Debtor
28

     COMPLAINT                                                                   Latife Neu, Attorney at Law
                                                                                 1825 NW 65th Street
                                                                                 Seattle, WA 98117
                                                                                 (206)297-6349
                                                     7                           latife@neulegal.com




      Case 19-01001-TWD          Doc 1   Filed 01/07/19      Ent. 01/07/19 09:54:46         Pg. 7 of 12
 1         financially.
 2   50.   Associated with the fraudulent fabrication of attorney Bierhoff, Tarasiuk intends to
 3         establish that the Debtor fabricated evidence that he had an interest in a house in Cologne,
 4         Germany. As part of this fraud, the Debtor fabricated a lease agreement under which he
 5         claimed to be renting out the fictional house to a fictional tenant. As another part of this
 6         fraud, the Debtor told Tarasiuk that he would put her name on the house, which would
 7         benefit Tarasiuk in various ways.
 8   51.   The fabrication of the story about the house in Cologne, Germany, and the false evidence
 9         in support of this story, was intentional, and part of a scheme to induce Tarasiuk to
10         continue to support the Debtor financially, and did so induce Tarasiuk.
11   C.    Funds to Be Transferred to Tarasiuk from Debtor’s Relatives in Baghdad
12   52.   The Debtor told Tarasiuk that his relatives in Baghdad, Iraq, would soon sell valuable real
13         estate in Iraq, which would result in repayment of funds spent by Tarasiuk to provide
14         financial support of the Debtor.
15   53.   The Debtor also told Tarasiuk that funds would be sent to her from Iraq, following the
16         sale of a smaller parcel of real estate in that country, to reimburse her for her financial
17         support of the Debtor.
18   54.   In support of this claim, a series of emails were sent to Tarasiuk which claimed to be
19         from the Bank of Baghdad. The emails assured Tarasiuk that a wire transfer in the
20         amount of $25,000.00 would be forthcoming any day.
21   55.   Tarasiuk will establish that the emails from the Bank of Baghdad were fabricated by the
22         Debtor, and came from IP addresses under the control of the Debtor.
23   56.   By fabricating the story about the imminent transfer of money from his family, and false
24         evidence in support of the story, the Debtor intended to induce Tarasiuk to continue to
25         support him financially, and did so induce Tarasiuk.
26   57.   Tarasiuk will show that the promised $25,000.00 was entirely fabricated by the Debtor
27         for the purpose of deceiving Tarasiuk so that she would continue to support the Debtor
28

     COMPLAINT                                                                    Latife Neu, Attorney at Law
                                                                                  1825 NW 65th Street
                                                                                  Seattle, WA 98117
                                                                                  (206)297-6349
                                                      8                           latife@neulegal.com




      Case 19-01001-TWD         Doc 1     Filed 01/07/19      Ent. 01/07/19 09:54:46         Pg. 8 of 12
 1            financially.
 2   D.       Well Paying Job Offers, Proof of Earnings
 3   58.      While the Debtor and Tarasiuk were living together, the Debtor was unemployed for a
 4            substantial part of the time. To convince Tarasiuk that he was or would be well
 5            employed, the Debtor fabricated numerous documents with the intent to deceive Tarasiuk.
 6   59.      The Debtor fabricated emails purporting to show job offers being made to the Debtor, in
 7            order to convince Tarasiuk that the Debtor would soon be earning a good living. This
 8            was intended to induce Tarasiuk to continue to provide financial support to the Debtor,
 9            and did induce Tarasiuk to do so.
10   60.      The Debtor fabricated pay summaries purporting to show that he earned large amounts of
11            money. One such pay summary emailed to Tarasiuk by the Debtor showed income of
12            over $22,000.00 in one pay period, and another showed earnings of approximately
13            $12,000.00.
14   61.      In fact, the false pay summaries were intended to deceive Tarasiuk into thinking that the
15            Debtor would eventually contribute financially to their shared household, and to induce
16            her to continue to provide financial support to the Debtor. The fraudulent documents did
17            induce Tarasiuk to do so.
18   WHEREFORE, Plaintiff Anna Tarasiuk respectfully prays for the following relief:
19   A.       That the Court determine that the full amount of debt set forth in the Agreement attached
20            hereto should be deemed a nondischargeable obligation owed by Debtor- Defendant to
21            Plaintiff under 11 U.S.C. §523(a)(2), (4), and (6); and
22   B.       That the Court enter judgment providing for Plaintiff to recover the above-pled sums,
23            along with reasonable attorney’s fees as provided in the Note (Ex. A),
24   C.       That Plaintiff have such other relief as is lawful and appropriate.
25   //
26   //
27   //
28

     COMPLAINT                                                                      Latife Neu, Attorney at Law
                                                                                    1825 NW 65th Street
                                                                                    Seattle, WA 98117
                                                                                    (206)297-6349
                                                        9                           latife@neulegal.com




          Case 19-01001-TWD        Doc 1    Filed 01/07/19      Ent. 01/07/19 09:54:46         Pg. 9 of 12
 1   DATED this 6th day of January, 2019.
 2
 3                                     _/s/ Latife Neu
                                       Latife Neu
 4                                     WSBA 33144
                                       Attorney for Plaintiff Anna Tarasiuk
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     COMPLAINT                                                                Latife Neu, Attorney at Law
                                                                              1825 NW 65th Street
                                                                              Seattle, WA 98117
                                                                              (206)297-6349
                                                10                            latife@neulegal.com




     Case 19-01001-TWD        Doc 1    Filed 01/07/19   Ent. 01/07/19 09:54:46          Pg. 10 of 12
                             EXHIBIT A




Case 19-01001-TWD   Doc 1   Filed 01/07/19   Ent. 01/07/19 09:54:46   Pg. 11 of 12
Case 19-01001-TWD   Doc 1   Filed 01/07/19   Ent. 01/07/19 09:54:46   Pg. 12 of 12
